DETAILED ACTION
This is a response to applicant’s submissions filed on 12/14/2021.  Claims 1-4, 7, 9-11, 13, 14, and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 12/29/2021 and 3/23/2022 have been received and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
the transmission housing includes a first power take-off (PTO) interface comprising a side housing access to a gear of the countershaft, and a second PTO interface comprising a rear housing access to a rear of the (same) countershaft (claims 1 and 17).
No new matter should be entered.
It is noted that applicant provided arguments on 7/6/2021 detailing where the PTO interface 410 is shown in the drawings.  It is noted that applicant included figs. 9 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-4, 7, 9-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 10-13, and claim 17, lines 9-12 the phrase “a first power take-off (PTO) interface comprising a side housing access to a gear of one of the pair of countershafts, and…a second power take-off (PTO) interface comprising a rear housing access to a rear of one of the pair of countershafts” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  The scope of the claim includes the first and second PTOs providing access to the same countershaft, but the specification does not provide any disclosure or detail of that scenario.  
Regarding claim 3, line 2, the phrase “helical gears” renders the claim indefinite because at least one of the helical gears appears to be a double inclusion of the gear previously recited (claim 1, line 11).
Regarding claim 14, lines 15-16, the phrase “radially lower surface of the transmission housing” renders the claims indefinite because it is unclear which direction is being referred to since “lower” may change directions depending on the position of the gear set with regard to the user. It appears applicant should use transmission descriptors such as “axially”, “radially outward”, “radially inward”, etc. (i.e., directions which do not change based on orientation of the gear set), to clarify the direction being recited in the claims.
Claims 2-4, 7, 9-11, 13, and 18-20 are also rejected as being dependent upon a rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frait et al., U.S. Patent 9,783,049 - discloses two PTO access points at different sides of a transmission housing.

Allowable Subject Matter
Claims 1-4, 7, 9-11, 13, 14, and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered. 
The amendments to the claims filed 12/14/2021 have overcome the previous ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619